No. 01-15-00060 – CV

_________________________                                             FILED IN
                                                               1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS

   In The Court Of Appeals                                     5/18/2015 1:13:37 PM
                                                               CHRISTOPHER A. PRINE
                                                                       Clerk

 First District Houston Texas
       ________________________________________________________________
                                Daryl Barnes
                                    and
                               Demeatrice Goff
                                 Appellants,
                                      V
          Kevin Fulton And National Housing Development Corporation
                          Appellees
 _________________________________________________________
              From The 129th Judicial District Court
                     Harris County, Texas
                     Case No.2012-34954

                          Certificates of Conference
As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I have
conferred, or made a reasonable attempt to confer, with all other partiesCwhich are
listed belowCabout the merits of this motion with the following results: Kevin
Fulton defendant has disclosed to appellant Barnes that he will oppose all
motions. Petitioners emailed the defendants attorney Valex Amos inquiring about
his position as to opposition to the attached motion and instead received a reply
from the defendant personally
                                                See attached Email communique


Daryl Barnes                                            /s/Daryl Barnes

Date March 16th,2015
                            Certificate of Conference
As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I have
conferred, or made a reasonable attempt to confer, with all other parties which are
listed below about the merits of this motion with the following results: Counsel for
defendants National Housing Development Corporation Attorney Phillip Lee has
declined to oppose or not oppose as they have not responded to the petitioners
attempts to confer

Daryl Barnes                                  /s/Daryl Barnes

Date March 16th,2015